Order

PER CURIAM:
Timothy Guerra appeals the dismissal of his declaratory judgment action. The circuit court, finding that Guerra had an adequate and available remedy in habeas corpus, dismissed his declaratory action for failure to state a claim. Guerra contends that the court erred. Finding no error of law, we affirm by summary order pursuant to Rule 84.16(b). A published opinion would lack jurisprudential value. A memorandum as to the grounds of the decision has been furnished to the parties.